ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the second vertical rod and the aperture of the footrest (please see fig. 1; according to [0020] and [0022] of the specification, it is understood that the top reference 20 should be 25 to indicate the aperture in the footrest that receives the second vertical rod).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Enea on 5/10/21.


Claim 1 (Currently Amended by Examiner): An adjustable portable foot elevator comprising: 
a first vertical rod in a telescopic arrangement with a second vertical rod, wherein the first rod extends directly from a base[[;]], and a footrest is disposed at an upper end of the second vertical rod; 
wherein the first vertical rod and the second vertical rod are axially aligned and configured for sliding engagement to adjust a height of [[a]]the footrest
wherein the first vertical rod extends in a perpendicular orientation from the base such that the first vertical rod and the second vertical rod are always in the perpendicular orientation to the base;
a locking mechanism configured to maintain the second vertical rod in a fixed position relative to the first vertical rod; 
a cushion removably affixed on the footrest, wherein the cushion is configured to support a foot thereon; 
wherein the cushion comprises a planar upper surface encircling a single recessed portion, the single recessed portion is disposed centrally and sized to receive a heel portion of the foot thereon; 
the single recessed portion having a circular perimeter defining the boundary thereof, wherein an interior face of the single recessed portion is configured to laterally support the foot received therein; 
the footrest having a threaded connection configured for selective engagement with the second vertical rod on a side opposite the planar upper surface; 
the threaded connection extending along on a first vertical axis and the single recessed portion disposed on a second vertical axis, wherein the first vertical axis extends along a first 
wherein the first vertical axis and the second vertical axis are parallel and offset from each other; 
wherein the single recessed portion is disposed centrally relative to a perimeter of the cushion and central from each vertex of the cushion, and wherein the threaded connection is disposed offset therefrom; 
wherein the planar upper surface encircling the single recessed portion extends entirely therearound and until meeting the entire perimeter of the cushion.

Reasons for Allowance
Claims 1-4, 11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an adjustable portable foot elevator comprising: a first vertical rod in a telescopic arrangement with a second vertical rod, wherein the first rod extends directly from a base, and a footrest is disposed at an upper end of the second vertical rod; wherein the first vertical rod extends in a perpendicular orientation from the base such that the first vertical rod and the second vertical rod are always in the perpendicular orientation to the base; a cushion removably affixed on the footrest, wherein the cushion is configured to support a foot thereon; wherein the cushion comprises a planar upper surface encircling a single recessed portion, the single recessed portion is disposed centrally and sized to receive a heel portion of the foot thereon; the single recessed portion having a circular perimeter defining the boundary thereof, wherein an interior face of the single recessed portion is configured to laterally support the foot received therein; the threaded connection extending along on a first vertical axis and the single recessed portion disposed on a second vertical axis, wherein the first vertical axis 
Dependent claims 2-4, 11, and 13-18 are allowed by virtue of their dependence on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786            

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786